                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


RENEE TOLBERT TAYLOR,

             Plaintiff,

v.                                                           No CV. 19-195 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

             Defendant.


         ORDER GRANTING DEFENDANT’S FIRST UNOPPOSED MOTION
            FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF

      THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

First Unopposed Motion for Extension of Time (the “Motion”), (Doc. 21), filed October

17, 2019. In his Motion, Defendant Commissioner requests an extension of time until

November 18, 2019, to file his answer in the above-captioned case. (Doc. 21 at 1). The

Court, having reviewed the Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant Commissioner shall have until

November 18, 2019, to file his answer or other responsive pleading to Plaintiff Renee

Tolbert Taylor’s Complaint.

      IT IS SO ORDERED.


                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
